Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 12, 2019.
Claims 1-20 are currently pending and have been examined. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to matching collaborators to a creative request and scoring a project based on feedback, classified in 705/301.
II. Claims 17-20, drawn to editing a document in response to approval for a timeline for completion of a task, classified in 715/751.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as forming collaborative teams to manage project and use feedback to determine the success of the completed project.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different classes and they would results in different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ricardo Claps on February 22, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The Information Disclosure Statement filed on August 6, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 6 recites assigning a task by determining a relative distance between the collaborator and the creative request in a graph from the database.
The specification at [0071] discloses the claim language, but does not describe what is meant by a relative distance (i.e., is it social or geographic), nor does it describe how the distance is determined between a person (i.e., the collaborator) and the request (i.e., a document).  Nor does the specification disclose how one would use a graph to ascertain the relative distance.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 recite “opening a transparent line of communication between the collaborator and the user”.  The specification does not provide a definition of “transparent” and only gives an example of providing chat rooms and other messaging channels ([0056]).  The term, “transparent” is therefore unclear how it serves to differentiate between other forms of lines of communication.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) identifying a creative request from a user; determining a resource for satisfying the creative request; including the creative request and the resource in a project; recognizing a risk associated with an availability of the resource according to a database; identifying a collaborator based on a match between the creative request and a quality of the collaborator; assigning a task to the collaborator based on a map between multiple tasks in the creative request; verifying a completion of the task by the collaborator; forming a feedback loop for the project; and scoring the project based on an information collected from the feedback loop.
These limitations recite a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically, managing personal behavior or relationships or interactions between people.  For example, task forces are created to address specific problems and are staffed with a team of individuals able to work collaboratively to meet the milestones of the assignment. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. The computer-implementation comprises a memory and one or more processors to execute  instructions (i.e., software). The specification at [0091] describes the computer system generically as a desktop computer, laptop computer, tablet computer or other device such as a mobile telephone.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea. Dependent claims 2-10 and 12-16 further define how collaborators are matched, the classification of types of requests, 
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of using a processor to identify, determine, include, recognize, assign, verify, form a loop and score is merely understood as implementing the abstract idea with the use of a processor to execute software instructions.  These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US Pub. No. 2019/0259115) in view of M. Vukovic, "Crowdsourcing for Enterprises," 2009 Congress on Services - I, Los Angeles, CA, USA, 2009, pp. 686-692, doi: 10.1109/SERVICES-I.2009.56).
Claims 1 and 11: McGowan discloses
identifying a creative request from a user;  ([0037]: once created, a project is posted and will be seen in the collaborate area)
determining a resource for satisfying the creative request; ([0026]: Blackbox helps to create virtual creative teams (i.e., resources); [0039]: Blackbox matches talent to projects)
including the creative request and the resource in a project; ([0039]: Blackbox matches talent to projects)
recognizing a risk associated with an availability of the resource according to a database; ([0039]: Blackbox provides automatic matching algorithm leveraging location, availability, skill sets, etc.; [0031]: each user (i.e., a potential collaborator/resource) creates a profile to capture skills, location, availability, etc., which is used for the purpose of a matching function; [0009]: all details are saved in a database)
identifying a collaborator based on a match between the creative request and a quality of the collaborator; ([0039]: Blackbox provides automatic matching algorithm leveraging location, availability, skill sets, etc.; [0044]: If a listing Project matches with a specific member’s interest or experience, then that member will see a new indication at his home dashboard)
assigning a task to the collaborator based on a map between multiple tasks in the creative request; ([0034]: a curator (i.e., a resource/collaborator) performs the raw footage editing and tagging; the curator accesses the work space…which allows them to perform some action, such as viewing, editing, downloading of the footage for further processing (i.e., a task is assigned)
verifying a completion of the task by the collaborator; ([0038]: the Project owner agrees that the project is complete; [0057]: Project is approved and marked as complete)
forming a feedback loop for the project; ([0041]: Once the footage is submitted, the Project owner is notified to review.  If not happy with the work quality, the curator is notified.)
McGowan does not disclose scoring the project based on an information collected from the feedback loop.
Vukovic, however, discloses the use of crowdsourcing for enterprises where winning entries are selected from submitted completed projects (page 689, para. 2) and where submitted designs (i.e., completed projects) are put to a public vote (page 691; para. 4).  The Examiner understands that “putting a design to a public vote” creates a feedback loop from which a final vote tally (i.e., a score) is the result of the voting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included scoring a project based on a feedback loop, as disclosed by Vukovic in the system disclosed by McGowan, for the motivation of providing a method of awarding winning designers with cash awards. (Vukovic; page 691; para. 4).
Claims 2 and 12:  McGowan discloses classifying the creative request in one of multiple classes according to the database. ([0043]: There are different types of Projects such as: stock footage, series, documentaries, short films, and feature films, music, etc.).
Claims 3 and 13:  McGowan discloses using factors such as location, availability, popularity, skill sets and other factors to match but does not explicitly disclose using recommendations.
Vukovic, however, discloses that Requestors (i.e., project originators) need to be able to locate suitable providers using numerous parameters, such as location, skill-set, certification level, rating and reputation. (page. 687; para. 5).  The Examiner understands ratings and reputations to be forms of recommendations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using recommendations to match collaborators, as disclosed by Vukovic in the system disclosed by McGowan, for the motivation of ensuring that the caliber of the collaborators is sufficient to give a project owner confidence that the project will be completed as specified.
Claims 4 and 14:  McGowan does not explicitly disclose matching collaborator resources to the creative request.
Vukovic, however, discloses that the platform sets up the environment and tools (i.e., resources) to support providers undertaking the crowdsourcing request. (page 689; para. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included collaborator resources, as disclosed by Vukovic in the system disclosed by McGowan, for the motivation of providing the services required by the task request. (Vukovic; page 689; para. 6).
Claims 5 and 15:  McGowan discloses a chat function. ([0044]). Vukovic also discloses collaboration tools including forums and instant messaging. (page 687; para. 2).
Claim 7:  McGowan discloses allowing access and editing using a document-editing tool. ([0034]: The curator accesses the work space via a Project tab which allows them to perform some action such as editing.)
Claim 8:  McGowan discloses using factors such as location, availability, popularity, skill sets and other factors to match but does not explicitly disclose using recommendations.
Vukovic, however, discloses that Requestors (i.e., project originators) need to be able to locate suitable providers using numerous parameters, such as location, skill-set, certification level, rating and reputation. (page. 687; para. 5).  The Examiner understands ratings and reputations to be forms of recommendations. Contractual terms must be agreed upon by requestors and providers (page 689; para. 6).
Claim 10: McGowan discloses allowing access and editing using a document-editing tool after logging into Blackbox (i.e., a security protocol) to access the project. ([0034]: The curator accesses the work space via a Project tab which allows them to perform some action such as editing.)  As McGowan discloses a plurality of curators, each would have access to documents via the log in.

Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan/Vukovic in view of Official Notice.
Claims 6 and 16:  McGowan discloses using location for matching ([0039]) but does not disclose a relative distance in a graph.
Vukovic, however, discloses virtual team formation that employs expertise and discovered social relationships (page 690; item 12 and page 691; para. 6: PeoplePerHour enables end users to create teams from their social network.  Vukovic does not disclose a graph.
However, the Examiner takes Official Notice that social graphs are old and well known in the social networking arts.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using graphs in the system disclosed by McGowan/Vukovic, for the motivation of providing a visual representation of the social relationships in a social network to discover socially connected collaborators and therefore create a team of people who are also socially connected.
Claim 9: Vukovic, as combined above with McGowan, discloses scoring a project based on a vote tally but does not explicitly disclose updating a database based on the scoring.
The Examiner takes Official Notice that updating is old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating scores in the system disclosed by McGowan/Vukovic, for the motivation of providing an accurate vote tally as votes are received for each project in order to determine a winner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2016/0210592 to Sarosh: pages 3-8 are relevant to Applicant’s claimed invention.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629